ALTERNATIVE STRATEGIES MUTUAL FUND (the “Fund”) a series of Trust for Professional Managers (the “Trust”) Supplement dated January 27, 2010 to the Prospectus of the Fund dated June 26, 2009 Effective December 31, 2009, DuPont Capital Management Corporation (“DCM”) has been added as a Sub-Advisor to the Fund.The sub-advisory agreement entered into between the Fund’s investment adviser, Ascentia Capital Partners, LLC (the “Adviser”), and DCM was approved by the Trust’s Board of Trustees in accordance with an exemptive order granted to the Fund by the Securities and Exchange Commission effective as of October 15, 2008.DMC will manage a portion of the Fund’s assets using the Fund’s International
